Citation Nr: 1338422	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand numbness, to include as due to service-connected disabilities.

2.  Entitlement to service connection for bilateral foot numbness, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to October 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Oakland, California, Regional Office (RO).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the electronic Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he experiences numbness in both his hands and feet.  VA treatment records also reveal notations of decreased sensation of the feet.  Further, he has indicated that the numbness of his hands and feet may be associated with his service-connected disabilities and/or medications prescribed for the service-connected disabilities, including diabetes mellitus, ischemic heart disease, and osteophyte formation at C-3 and C-4.  

The Board finds that the evidence of record is currently insufficient to render a decision on the claims at this time.  As such, the Veteran should be afforded an examination to assist in determining  the nature and etiology of the bilateral hand and foot numbness.

Further, the most recent VA treatment record is dated in February 2013.  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Northern California HCS, including the Mare Island CBOC since February 2013.

Any relevant treatment records contained in the Virtual VA or VBMS electronic system that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of his bilateral hand and foot numbness, including the question of whether the hand and foot numbness is caused or aggravated by any service-connected disability.    

a.  The examiner is asked to provide a diagnosis for any hand or foot disorder(s) found on examination.  

b.  If a diagnosis is rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hand or foot disorder(s) is related to any incident of the Veteran's service, to include verified in-service herbicide exposure.  

c.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the bilateral hand and/or foot numbness is caused or aggravated by (that is, permanently worsened in severity) a service-connected disability (particularly diabetes mellitus, ischemic heart disease, or cervical spine).

If the VA examiner finds that any hand or foot disorder found during the examination was aggravated by the Veteran's service-connected disabilities, he/she should quantify the degree of aggravation, if possible.

The examiner is asked to provide complete rationale for all conclusions reached.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

3.  Following the completion of the requested actions, re-adjudicate the claims on appeal.  If the benefits remain denied, the Veteran and the representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


